DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1.	This is in response to communication filed on 5/11/21 in which claims 1-20 are pending.


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012374. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same computing device configured to generate connection leases for publishes leases.
U.S. Patent No. 11012374
App No.  17/316821
1. A computing device comprising: a memory and a processor cooperating with the memory and configured to generate connection leases for published resources selected by client devices, 
virtual computing sessions corresponding to the published resources, each connection lease comprising a published resource lease component unique to the selected published resource, 
and a common lease component referenced by the published resource lease component and shared by a plurality of different published resources in other connection leases, the common lease component being updateable independent of the published resource lease component.



and a second component referenced by the first component and shared in common with a plurality of different published resources in other connection leases, the second component being updateable independent of the first component.  



	It would have been obvious to one with ordinary skill in the art to replace “virtual computing sessions corresponding to the published resources, each connection lease comprising a published resource lease” with the following limitation, “connecting to computing sessions, and request connections to the computing sessions including the connection leases; wherein each connection lease comprises a first component unique to a published resource”,  a more generic description in order to broaden the claimed invention.

Conclusion

U.S. Publication No. 2010/0306379 to Ferris teaches methods and systems for providing a universal marketplace for resources for delivery to a cloud computing environment.
U.S. Publication No. 2012/0079111 to Luukkala et al teaches method and apparatus for providing shared connectivity
U.S. Publication No. 2012/0147894 to Mulligan et al teaches methods and apparatus to providing cloud computing network elements.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444